76972: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-12559: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76972


Short Caption:CUMMINGS VS. BARBER, M.D.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A729065Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:09/20/2018 / Segel, M.SP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:01/23/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantMelissa CummingsKirk T. Kennedy


RespondentAnnabel E. Barber, M.D.Heather S. Hall
							(McBride Hall)
						Robert C McBride
							(McBride Hall)
						


RespondentUniversity Medical CenterJeffrey I. Pitegoff
							(Pitegoff Law Office)
						





Docket Entries


DateTypeDescriptionPending?Document


09/18/2018Filing FeeFiling Fee due for Appeal.


09/18/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.18-36472




09/18/2018Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.18-36476




09/19/2018Filing FeeFiling Fee Paid via E-Flex. $250.00 from Attorney Kirk T. Kennedy.


09/19/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.18-36578




09/20/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: M. Nelson Segel.18-36792




10/04/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-38910




11/06/2018Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for November 19, 2018, at 10:00 am. (SC).18-902976




12/12/2018Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).18-908354




12/14/2018Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.  (SC)18-908880




01/02/2019MotionFiled Appellant's Motion for Leave to File Late Transcript Request Form. (SC)19-00122




01/09/2019Order/ProceduralFiled Order Granting Motion.  The clerk shall file the transcript request form received via e-flex on January 2, 2019.  (SC)19-01321




01/09/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  6/5/18 and 7/18/18.  To Court Reporter:  Dept. 1.  (SC)19-01322




03/13/2019BriefFiled Appellant's Opening Brief. (SC)19-11230




03/14/2019AppendixFiled Appellant's Appendix Volume 1. (SC)19-11260




03/14/2019AppendixFiled Appellant's Appendix Volume 2. (SC)19-11261




03/15/2019TranscriptFiled Notice from Court Reporter. Lisa A. Lizotte stating that the requested transcripts were delivered.  Dates of transcripts: 06/05/18 and 07/18/18. (SC)19-11668




04/12/2019BriefFiled Respondent Annabel Barber, M.D's Answering Brief. (SC)19-16218




04/15/2019AppendixFiled Respondent Annabel Barber, M.D.'s Appendix Volume 1. (SC)19-16254




05/01/2019Order/ProceduralFiled Order to File Document. Respondent University Medical Center's Answering Brief due: 14 days. Appellant shall have 30 days from the date of filing of either University Medical Center's answering brief or its written intent not to file an answering brief to file and serve a reply brief. (SC).19-19034




05/14/2019BriefFiled Respondent University Medical Center's Joinder to Respondent Annabel Barber, M.D.'s Answering Brief. (SC)19-21049




07/09/2019Case Status UpdateBriefing Completed/To Screening.  No reply brief filed.  (SC)


01/23/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)20-03156




04/02/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Northern Nevada Panel. Author: Cadish, J. Majority: Parraguirre/Hardesty. 136 Nev. Adv. Opn. No. 18. NNP20-RPJH/EC. (SC)20-12559




04/27/2020RemittiturIssued Remittitur. (SC)20-15818




04/27/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


05/13/2020RemittiturFiled Remittitur. Received by District Court Clerk on April 30, 2020. (SC)20-15818





Combined Case View